Citation Nr: 0210052	
Decision Date: 08/19/02    Archive Date: 08/29/02

DOCKET NO.  01-04 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for major 
depression with anxiety features as secondary to the 
veteran's service-connected left knee condition.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel
INTRODUCTION

The veteran served on active duty from July 1970 to April 
1974.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Honolulu, 
Hawaii, dated in October 2000.  That decision denied the 
veteran's claim to reopen the claim of entitlement to service 
connection for major depression with anxiety features as 
secondary to the veteran's service-connected left knee 
condition.  The denial was duly appealed.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


FINDINGS OF FACT

1.  In a rating decision of January 1997, the RO denied the 
claim for service connection for major depression with 
anxiety features as secondary to the veteran's service-
connected disability of multiple physical conditions, chronic 
pain, and prescribed medication.  

2.  The evidence submitted since the RO's January 1997 
disallowance, when viewed in the context of all of the 
evidence of record, is both new and material.

3.  The veteran's major depression with anxiety features 
increased in severity because of the veteran's service-
connected left knee disability.


CONCLUSIONS OF LAW

1.  The January 1997 rating decision denying service 
connection for major depression with anxiety features as 
secondary to the veteran's service-connected disability of 
multiple physical conditions, chronic pain, and prescribed 
medication is final.  38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. § 20.1103 (2001).

2.  New and material evidence was received to warrant 
reopening of the issue of service connection for major 
depression with anxiety features as secondary to the 
veteran's service-connected left knee condition.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (2001).

3.  Major depression with anxiety features is the proximate 
result of his service-connected left knee condition.  
38 U.S.C.A. § 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.310 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 provides that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate a claim for 
benefits unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  The 
Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application. 38 U.S.C.A. § 5103A (West Supp. 2001).

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence that is necessary to make an informed decision on 
these issues.  The Board believes that all relevant evidence 
that is available has been obtained with regard to these 
issues.  The veteran and his representative have been 
accorded ample opportunity to present evidence and argument 
on his behalf, including presenting testimony at a personal 
hearing conducted via video teleconference before the 
undersigned.  The veteran and his representative have been 
notified of the evidence necessary to establish the benefits 
sought.  The Board concludes that VA's statutory duty to 
assist the veteran has been satisfied.

New and Material Evidence

As noted above, the veteran's claim of service connection for 
major depression with anxiety features as secondary to the 
veteran's service-connected disability of multiple physical 
conditions, chronic pain, and prescribed medication was 
previously denied in a January 1997 rating decision that 
became final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§ 20.1103 (2001).  Despite the finality of a prior adverse 
decision, a claim will be reopened and the former disposition 
reviewed if new and material evidence is presented or secured 
with respect to a claim that has been disallowed.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2001).

Pursuant to 38 C.F.R. 3.156(a), "new and material evidence" 
is evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
is not cumulative or redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  The Federal Circuit has 
emphasized that while not every piece of new evidence is 
"material," some new evidence may well contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it may not 
eventually convince VA to alter its prior adverse decision.  
See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In this case, the most salient and probative evidence 
associated with the claims folder since the last final rating 
decision in January 1997 consists of an April 2001 private 
medical opinion regarding how the veteran's recurrent 
depression is related to the chronic pain he experiences in 
his knees and a December 2000 VA examination that opines the 
veteran's knee condition definitely aggravates his depression 
but it's not possible to assign a specific percentage.  He is 
homeless by choice, and so does not have too many other 
stressors.  So the knee condition would be considered a major 
factor.
 
Obviously, this evidence is new as it was not previously of 
record.  As well, the evidence is material as it contributes 
to a more complete picture of the origin of the veteran's 
claimed disability.  38 C.F.R. § 3.156(a); Hodge, 155 F.3d at 
1363.  Evidence of record before the January 1997 rating 
decision failed to explain the relationship between the 
veteran's major depression with anxiety features and his 
service-connected disability.  Additionally, the earlier 
evidence, particularly that from the 1980's, emphasized other 
diagnoses such as schizophrenia and obsessive compulsive 
disorder or other causes of his depression, such as the 
break-up of his marriage and separation from his son.  The 
new evidence provides relevant medical opinions regarding 
etiology and aggravation.  As the new evidence is also 
material, the Board finds that the reopening requirements of 
38 U.S.C.A. § 5108 have been met.

Service Connection

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. §§ 3.303, 3.306 (2002). That a condition or injury 
occurred in service alone is not enough; there must be a 
current disability resulting from that condition or injury. 
See Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); 
Chelte v. Brown, 10 Vet. App. 268, 271 (1997).

Notwithstanding the foregoing, service connection may be 
granted for disease that is diagnosed after discharge from 
military service, when all of the evidence establishes that 
such disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2001); see Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

Secondary service connection shall be awarded when a 
disability is "proximately due to or the result of a 
service- connected disease or injury...." 38 C.F.R. § 3.310(a) 
(2001).  See Libertine v. Brown, 9 Vet. App. 521, 522 (1996); 
Harder v. Brown, 5 Vet. App. 183, 187 (1993).

Secondary service connection may also be established for a 
nonservice-connected disability that is aggravated by a 
service-connected disability.  In this instance, the veteran 
may be compensated for the degree of disability over and 
above the degree of disability existing before the 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 
Supp. 2002); 38 C.F.R. § 3.102 (2001).  In Gilbert, infra, it 
was observed that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. 49, 54 (1991).

The veteran has current major depression with anxiety 
features as confirmed by the December 2000 VA examiner's 
diagnosis.  The veteran alleges that it developed secondary 
to his service-connected left knee disorder and chronic pain. 
See 38 C.F.R. § 3.310(a).  The December 2000 VA examiner and 
Dr. D.B.L. in April 2001 opined that the veteran's major 
depression with anxiety features was not caused by his 
service-connected knee disorders.  However, the Board notes 
that they both opined that the veteran's left leg and knee 
pain had aggravated his major depression with anxiety 
features.  Accordingly, given the probative that must be 
given to these opinions, given their definitive nature and 
unanimity, service connection for major depression with 
anxiety features on a secondary basis must be granted.  
38 C.F.R. § 3.310; Allen.   The Board finds that these new 
opinions are more probative and entitled to greater weight 
than the earlier treatment records and opinions that reflect 
other diagnoses and other causes of the veteran's mental 
disorders.  The benefit of the doubt is resolved in the 
veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for major depression with anxiety features 
is granted.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

